EXHIBIT 3(ii) AMENDED AND RESTATED BYLAWS OF UNITY ONE CAPITAL INCORPORATED ARTICLE I MEETING OF STOCKHOLDERS SECTION 1.The annual meeting of the stockholders of the corporation shall be held at its office in Clark County, Nevada, or at such other place as the Board of Directors may designate, no less frequently than as shall be required by Nevada law on a day to be fixed by the Board of Directors, for the purpose of electing directors and for the transaction of such other business as may be brought before the meeting. Written notice specifying and confirming the date, time, and place of the annual meeting of stockholders shall be given to each stockholder entitled to vote at such meeting in accordance with, and shall be deemed effective as set forth in, Sections 78.350 and 78.370 of the Nevada Revised Statutes (“NRS”). SECTION 2.Special meetings of the stockholders may be held at the office of the corporation in the State of Nevada, or elsewhere, whenever called by the Chairman of the Board, or by the Board of Directors. At least ten (but not more than sixty) days’ written notice of such meeting, specifying the date, time, and place of such meeting, and the objects and purposes for calling the same, shall be given to each stockholder entitled to vote at such meeting in accordance with, and shall be deemed effective as set forth in, Sections 78.350 and 78.370 of the NRS SECTION 3.Written notice of each meeting of the Stockholders, annual or special, shall be given to each stockholder entitled to vote thereat not less than ten (10) days nor more than sixty (60) days before the date of the meeting. If all the stockholders of the corporation shall waive notice of a meeting, no notice of such meeting shall be required, and whenever all of the stockholders shall meet in person or by proxy, such meeting shall be valid for all purposes without call or notice, and at such meeting any corporate action may be taken. The written certificate of the officer or officers calling any meeting setting forth the substance of the notice, and the time and place of the mailing of the same to the stockholders, and the respective addresses to which the same were mailed, shall be prima facie evidence of the manner and fact of the calling and giving of such notice. If the address of any stockholder does not appear upon the books of the corporation, it will be sufficient to address any notice to such stockholder at the registered office of the corporation. SECTION 4.All business lawful to be transacted by the stockholders of the corporation may be transacted at any special meeting or at any adjournment thereof. Only such business, however, shall be acted upon at any special meeting of the stockholders as shall have been referred to in the notice calling such meeting, but at any stockholders’ meeting at which all of the outstanding shares of capital stock of the corporation is represented, either in person or by proxy, any lawful business may be transacted, and such meeting shall be valid for all purposes. SECTION 5.At the stockholders’ meetings, the holders of a majority percentage of the entire issued and outstanding capital stock of the corporation shall constitute a quorum for all purposes of such meetings. If the holders of the amount of stock necessary to constitute a quorum shall fail to attend, in person or by proxy, at the time and place fixed by these By-Laws for any annual meeting, or fixed by a notice as above provided for a special meeting, a majority in interest of the stockholders present in person or by proxy may adjourn from time to time without notice other than by announcement at the meeting, until holders of the amount of stock requisite to constitute a quorum shall attend. At any such adjourned meeting at which a quorum shall be present, any business may be transacted which might have been transacted as originally called. SECTION 6.Unless otherwise provided in the NRS or in the Articles of Incorporation, and subject to the other provisions of these By-Laws, each stockholder of record entitled to vote at a meeting of stockholders shall be entitled to one vote on each matter, in person or by proxy, for each share of the Corporation’s capital stock that has voting power and that is held by such stockholder and such number of votes, including multiple or fractional votes, as may be provided by resolution of the Board of Directors for each share of serial preferred stock entitled to vote thereat held by such stockholder. Stockholders may participate in a meeting of stockholders by means of a telephone conference or similar method of communication by which all persons participating in the meeting can hear each other, and such participation shall constitute presence in person at the meeting. At each meeting of the stockholders, a full, true, and complete list, in alphabetical order, of all the stockholders entitled to vote at such meeting, indicating the number of shares held by each, certified by the Secretary of the corporation, shall be furnished, which list shall be prepared prior to such meeting, and shall be open to the inspection of the stockholders, or their agents or proxies, at the place where such meeting is to be held, for at least ten days prior thereto. Proxies and powers of attorney to vote must be filed with the Secretary of the corporation before any meeting of the stockholders, or they cannot be used at, or for purposes of, such meeting. SECTION 7.At each meeting of the stockholders: the polls shall be opened and closed; the proxies and ballots shall be issued, received, and taken charge of, for the purpose of the meeting; and all questions touching the qualifications of voters and the validity of proxies, and the acceptance or rejection of votes, shall be decided by one or more inspectors. Such inspector(s) shall be appointed at the meeting by the presiding officer of the meeting. SECTION 8.Any action required or permitted to be taken by the stockholders of the Corporation must be effected at a duly called annual or special meeting of stockholders, and may not be effected by any consent in writing by such stockholders. ARTICLE II DIRECTORS AND THEIR MEETINGS SECTION 1.The number of directors which shall constitute the full Board of Directors of the corporation shall not be fewer than three nor more than seven. Within the limits specified above, the number of directors shall be determined by resolution of the Board of Directors. Each director elected shall hold office for the term for which such director is elected and until such director’s successor is elected and qualified or until such director’s earlier death, resignation or removal.When the number of directors is changed, no decrease in the number of directors shall affect the term of any director then in office. At each annual meeting of stockholders, directors elected to succeed those whose terms are expiring shall be elected for a term of office expiring at the next annual meeting of stockholders and until their respective successors are elected and qualified, or until such director’s earlier death, resignation or removal. SECTION 2.Any vacancies or newly created directorships resulting from any increase in the authorized number of directors shall be filled, for the unexpired term, by the stockholders, at any regular or special meeting, or at any adjourned meeting thereof, or the remaining directors, by the affirmative vote of a majority thereof (whether or not a quorum). Any director so chosen shall hold office until his successor shall have been elected and shall have been elected and qualified or until any such director’s earlier death, resignation or removal. SECTION 3.Meetings of the Board of Directors may be held at the registered office of the corporation in the State of Nevada, or elsewhere, at such place or places as the Board of Directors may, from time to time, determine. 2 SECTION 4.Except as otherwise provided in these By-Laws, the election of the members of the Board of Directors shall take place at the annual meeting of the stockholders of the corporation; provided, however, that directors may be elected at any special meeting of the stockholders which is called and held for that purpose. Regular meetings of the Board of Directors shall be held, as often as may be determined to be necessary or appropriate in the discretion of the Board of Directors.Notice of such regular meetings shall be mailed to each director by the Secretary at least three days previous to the day fixed for such meetings, but no regular meeting shall be held void or invalid if such notice is not given, provided the meeting is duly held at the time and place fixed by these By-Laws for holding such regular meetings. Special meetings of the Board of Directors may be held on the call of the President or Secretary on at least one day’s notice to each director, either personally or by telephone, express delivery service (so that the scheduled delivery date of the notice is at least one day in advance of the meeting) or three days’ notice by mail or other electronic transmission as defined in Section 78.370 of the NRS Any meeting of the Board of Directors, no matter where held, at which all of the members of the Board of Directors shall be present, even though without notice or notice of which notice shall have been waived by all absentees, shall be valid for all purposes unless otherwise indicated in the notice calling the meeting or in the waiver of notice. Any and all business may be transacted by any meeting of the Board of Directors, either regular or special. SECTION 5.The Board of Directors shall act by vote of a majority of directors present at a meeting at which a quorum is present. A majority of the Board of Directors in office shall constitute a quorum for the transaction of business, but if at any meeting of the Board of Directors there be less than a quorum present, a majority of those present may adjourn from time to time, until a quorum shall be present, and no notice of such adjournment shall be required. The Board of Directors may prescribe rules not in conflict with these By-Laws for the conduct of its business. SECTION 6.The directors may be paid their reasonable expenses, if any, incurred in attending any meeting of the Board of Directors, and may receive compensation for their services as permitted by law. SECTION 7.The Board of Directors shall make a report to the stockholders at the annual meetings of the stockholders of the condition of the corporation, and shall, at request, furnish each of the stockholders with a true copy thereof. The Board of Directors in its discretion may submit any contract or act for approval or ratification at any meeting of the stockholders called for the purpose of considering any such contract or act, which, if approved or ratified by the vote of holders of a majority of the voting power of the corporation represented in person or by proxy, shall be valid and binding upon the corporation and upon all the stockholders thereof, as if it had been approved or ratified by every stockholder of the corporation. SECTION 8.The Board of Directors shall have full control over the affairs of the corporation, except as otherwise provided by applicable law or by the Articles of Incorporation of the corporation. The Board of Directors may, from time to time, delegate any of the powers of the Board of Directors, in the course of the current business of the corporation, to any standing or special committee of the Board of Directors. Each such standing or special committee must include at least one (1) member of the Board of Directors. SECTION 9.The regular order of business at meetings of the Board of Directors shall be as follows: reading and approval of the minutes of the previous meeting or meetings; reports of officers and committeemen; election of officers; unfinished business; new business; and adjournment. SECTION 10.Any action required or permitted to be taken at any meeting of the Board of Directors or of any committee thereof may be taken without a meeting if a written consent thereto is signed by all the members of the Board of Directors or of such committee. Such written consent shall be filed with the minutes of proceedings of the Board of Directors or committee. SECTION 11.Members of the Board of Directors, or of any committee designated by the Board of Directors, may participate in a meeting of the Board of Directors or committee by means of a conference telephone network or a similar communications method by which all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this Section constitutes presence in person at such meeting. 3 ARTICLE III OFFICERS AND THEIR DUTIES SECTION 1.The officers of the Corporation shall be a chairman of the board or a chief executive officer or both, a president, a treasurer, and a secretary. The Board of Directors may elect such other officers, as they may deem necessary from time to time. Each officer so elected shall hold office until his successor is elected and qualified, but shall be subject to removal at any time by the vote or written consent of a majority of the members of the Board of Directors. Any natural person may hold two or more offices. Officers need not be members of the Board of Directors of the corporation. Any vacancy in any of said offices may be filled by the Board of Directors. The Board of Directors may from time to time, by resolution, appoint such additional Vice Presidents and additional Assistant Secretaries, Assistant Treasurers, and Transfer Agents of the corporation as it may deem advisable, prescribe their duties, and fix their compensation, and all such appointed officers shall be subject to removal at any time by the Board of Directors. All officers and agents of the corporation shall be chosen and appointed in such manner and shall hold their office for such terms as the Board of Directors may by resolution prescribe, except as otherwise provided herein. SECTION 2.The Chairman of the Board, if there be such officer, shall be a member of the Board of Directors, and if present, preside at all meetings of the Board of Directors and at all meetings of the stockholders, and exercise and perform such other powers and duties as may be from time to time assigned to him or her by the Board of Directors or prescribed by the bylaws. SECTION 3.Subject to the supervisory powers, if any, as may be given by the Board of Directors to the Chairman of the Board, if there be such an officer, the Chief Executive Officer of the Corporation shall be a member of the Board of Directors, and, subject to the control of the Board of Directors, have general supervision, direction and control of the business and officers of the Corporation. The Chief Executive Officer shall have the general powers and duties of management usually vested in the Chief Executive Officer of a corporation, and shall have such other powers and duties as may be prescribed by the Board of Directors or bylaws. SECTION 4.The President shall be an executive officer of the corporation and shall have the responsibilities and duties as set forth by the Board of Directors or the Chief Executive Officer.
